 Case 1:19-cv-01945-CFC Document 20 Filed 12/08/20 Page 1 of 2 PageID #: 745

                                                                 Nathan R. Hoeschen
                                                                 I.M. Pei Building
                                                                 1105 North Market Street, 12th Floor
                                                                 Wilmington, DE 19801
                                                                 (302) 298-0700
                                                                 (302) 298-0709 – Direct
                                                                 nhoeschen@shawkeller.com



                                December 8, 2020

BY CM/ECF & HAND DELIVERY
The Honorable Colm F. Connolly
United States District Court
844 N. King Street
Wilmington, DE 19801

Re:   VoiceAge EVS LLC v. HMD Global Oy, C.A. No. 19-1945-CFC

Dear Judge Connolly:

       Pursuant to D. Del. LR 7.1.2(b), Defendant HMD Global Oy (“HMD”)
respectfully notifies the Court of recent subsequent authority, Uniloc USA Inc., et
al. v. Apple, Inc. (Case No. C 18-00358) (N.D. Cal. December 4, 2020) (“Uniloc”)
(attached as Exhibit 1) relevant to HMD’s Motion to Dismiss Plaintiff’s Complaint
Pursuant to Fed. Rs. Civ. P. 12(b)(1) and 12(b)(6). D.I. 7.

       In Uniloc, District Judge William Alsup held that the plaintiffs’ patent
license and ownership documents—which granted their funder Fortress Capital
broad sublicensable rights in the asserted patents—divested those plaintiffs of
exclusionary rights in the asserted patents and thus created an uncurable defect in
Article III standing. (Uniloc at 6, 11-13). This holding supports the arguments
made in HMD’s Opening Brief (D.I. 8) at pages 10–16, and in its Reply Brief (D.I.
15) at pages 8–10, that Plaintiff Voiceage EVS has failed to establish standing
through its license and ownership agreements and those of its predecessors and
funder—the very same Fortress Capital. Of note, Judge Alsup’s analysis of
Federal Circuit precedent regarding exclusionary rights and Article III standing in
patent infringement suits, Uniloc at 3-6, is contrary to the analysis in Plaintiff’s
Answering Brief (D.I. 12) at pages 5-7, parallels the analysis in HMD’s Opening
Brief (D.I. 8) at pages 7-9, and supports HMD’s motion.
 Case 1:19-cv-01945-CFC Document 20 Filed 12/08/20 Page 2 of 2 PageID #: 746

SHAW KELLER LLP
Page 2

                                             Respectfully submitted,
                                             /s/ Nathan R. Hoeschen
                                             Nathan R. Hoeschen (No. 6232)
cc:      Clerk of the Court (by hand delivery)
         All counsel of record (by CM/ECF and e-mail)
